Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating the prison disciplinary rules that prohibit solicitation and conspiracy to introduce narcotics into the correctional facility. The charges arose from the arrest of petitioner’s girlfriend after she surrendered a quantity of green leafy substance, later confirmed to be marihuana, prior to her attempt to visit petitioner and her subsequent verbal and written statements regarding the matter. At the conclusion of the ensuing disciplinary hearing, petitioner was found guilty of both charges and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
Contrary to petitioner’s contention, the misbehavior report, positive drug test results and confidential information implicating petitioner in the drug-smuggling conspiracy provide substantial evidence to support the determination of guilt (see Matter of Rosa v Goord, 14 AD3d 747, 747 [2005]; Matter of Melendez v Goord, 242 AD2d 881, 881 [1997]). Furthermore, the record establishes that the request for drug testing form was adequately completed and an unbroken chain of custody established (see Matter of Knight v Selsky, 297 AD2d 845, 846 [2002]). Petitioner’s remaining contentions, including that marihuana is not a controlled substance, are either unpreserved or have been reviewed and found to be without merit.
Cardona, EJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.